DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-7,  10-11, 14-18, 21 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, 8, 16 of U.S. Patent No. 11,158,387. Although the claims at issue are not identical, they are not patentably distinct from each other because :
Regarding claims 2 and 14, although the conflicting claim is not identical, it is not patentably distinct from each other because the claim of the instant application is broader than the claim of the patent cited above and would therefore be dominated by the claim of the patent. For instance, claims 2 and 14 of the instant application is anticipated with claim 1 of the cited patent with the omission of :based at least…memory cell”, “perform a second read…threshold offset”, and “perform a third read…threshold offsets”.
Regarding claim 3, the limitation in this claim is clearly claimed in claim 1 of the cited patent.
Regarding claim 4, the limitation in this claim is clearly claimed in claim 1 of the cited patent.
Regarding claim 5, the limitation in this claim is clearly claimed in claim 1 of the cited patent.
Regarding claim 6, the limitation in this claim is clearly claimed in claim 2 of the cited patent.
Regarding claim 7, the limitation in this claim is clearly claimed in claim 3 of the cited patent.
Regarding claim 10, the limitation in this claim is clearly claimed in claim 6 of the cited patent.
Regarding claim 11, the limitation in this claim is clearly claimed in claim 8 of the cited patent.

Regarding claim 15, the limitation in this claim is clearly claimed in claim 1 of the cited patent.
Regarding claim 16, the limitation in this claim is clearly claimed in claim 1 of the cited patent.
Regarding claim 17, the limitation in this claim is clearly claimed in claim 2 of the cited patent.
Regarding claim 18, the limitation in this claim is clearly claimed in claim 3 of the cited patent.
	Regarding claims 21, although the conflicting claim is not identical, it is not patentably distinct from each other because the claim of the instant application is broader than the claim of the patent cited above and would therefore be dominated by the claim of the patent. For instance, claims 21of the instant application is anticipated with claim 1 of the cited patent with the omission of “:based at least…memory cell”, “perform a second read…threshold offset”, and “perform a third read…threshold offsets”.
Allowable Subject Matter
Claims 8-9, 12-13, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  :
The prior art of record fail to teach a device of claim 1, wherein the control component is further configured to cause the apparatus to: access a location in the apparatus storing the relationship between the one or more first voltage threshold offsets and the respective levels of the multi-level memory cell. (claim 8); wherein a second multi-level memory cell has a second relationship between one or more respective third voltage threshold offsets for one or more levels of the second multi-level memory cell and the respective levels of the second multi-level memory cell (claim 12); wherein the instructions, when executed by the processor of the electronic device, further cause the electronic device to: access a location in the electronic device storing the relationship between the one or more first voltage threshold offsets and the respective levels of the multi-level memory cell (claim 19).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. :
Micheloni disclose a device having a threshold votage offset corresponding to each of the threshold voltage shift read instructions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. Dinh
11/19/22
/SON T DINH/Primary Examiner, Art Unit 2824